                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




SUSAN MARCOS-CHAVELA,                                         No. 3:19-cv-00666-SB

                       Plaintiff,                             ORDER

       v.

CONGRESS, BARACK OBAMA, and
SUPREME COURT,

                       Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [5] on July 15,

2019, in which she recommends that the Court dismiss Plaintiff’s complaint and allow Plaintiff

to file an amended complaint within 30 days of this order. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [5].

Accordingly, Plaintiff’s Complaint [2] is dismissed. Plaintiff may file an amended complaint

within 30 days of this Order curing the deficiencies identified in Judge Beckerman’s Findings

and Recommendation. Failure to do so will result in dismissal of this case with prejudice. Should

Plaintiff choose to file an amended complaint, she must also file an amended Application to

Proceed In Forma Pauperis that includes all of the required information and a signature.

       IT IS SO ORDERED.



       DATED this          day of ________________, 2019




                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
